Russell, J.
1. The evidence fully established that the defendant was; guilty of the theft of the whisky. The testimony showed that the defendant entered the house in question through an open door,’ and that lie went out, after committing larceny, through a back window. Breaking-out -is not burglary. White v. State, 51 Ga. 285.
2. One may be guilty of burglary as to a room or apartment in a house,, portions of which are open to the public, where such force, however-slight, as may be sufficient to effect an entrance is used in entering-either a room or any other division of such public house. Daniels v. State, 78 Ga. 98 (6 Am. St. R. 238). But as to a private dwelling-house, a breaking into the house is necessary to be shown, in order to-constitute a burglary. The breaking and entering of one of the rooms-of such private dwelling-house, where the entrance info the house is accomplished without breaking, is not burglary.
3. Although the accusation and the evidence make a case of burglary, yet,, if they also make a case of larceny from the, house, the defendant may be convicted of the latter offense. Green v. State, 119 Ga. 120 (45 S. E. 990). Judgment affirmed.